ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_06_FR.txt. 80

OPINION DISSIDENTE DE M. KLAESTAD
[Traduction]

Le Gouvernement hellénique, qui n’a pas fait de déclaration
en vertu de I’article 36 (2) du Statut de la Cour, soutient que
la compétence de la Cour peut être tirée de l’article 29 du traité
de commerce et de navigation, conclu en 1926 entre la Grande-
Bretagne et la Grèce. Le texte de cet article est le suivant :

« Les deux Parties contractantes conviennent, en principe, que
tout différend qui pourrait surgir entre elles quant à l’exacte
interprétation ou application de l’une quelconque des dispositions
du présent traité sera, à la demande de l’une ou de l’autre Partie,
soumis à l'arbitrage.

Le tribunal d'arbitrage auquel ces différends seront soumis,
sera la Cour permanente de Justice internationale de La Haye,
à moins que, dans un cas particulier quelconque, les deux Parties
contractantes n’en conviennent autrement. »

Les faits invoqués par le Gouvernement hellénique ont trait à
la période comprise entre 1919 et 1923. Ces faits ne peuvent guère
impliquer l'interprétation ou l'application des dispositions d'un
traité qui n'existait pas à l'époque où se sont produits les actes
dont on se plaint, On ne peut enfreindre les dispositions d’un
traité qui n'existe pas, et, s’il se trouvait qu'un traité à venir
contint des dispositions plus ou moins similaires à certaines des
dispositions du traité de commerce anglo-hellénique de 1886,
lequel existait effectivement à l’époque où furent commis les
manquements allégués à ces dispositions, cela n’y changerait rien.
Les deux traités sont des instruments juridiques indépendants,
auxquels s'appliquent des clauses d’arbitrage différentes.

Le Gouvernement hellénique soutient en outre que la compé-
tence de la Cour peut être tirée de la déclaration jointe au traité
de 1926. Le texte de cette déclaration est le suivant :

« Il est bien entendu que le traité de commerce et de naviga-
tion entre la Grande-Bretagne et la Grèce daté de ce jour ne porte
pas préjudice aux réclamations au nom de personnes privées
fondées sur les dispositions du traité commercial anglo-grec de
1886, et que tout différend pouvant s'élever entre nos deux gouver-
nements quant à la validité de telles réclamations sera, à la
demande de l’un des deux gouvernements, soumis à arbitrage
conformément aux dispositions du protocole du 10 novembre 1886,
annexé audit traité.»

Comme la déclaration elle-même ne défère aucun différend à
la Cour permanente de Justice internationale, la thèse du Gouver-
nement hellénique est que la déclaration est une partie du traité
de 1926 et qu’à ce titre la clause d'arbitrage de l’article 29 s’y

59
OPINION DISSIDENTE DE M. KLAESTAD 81

applique. L’appréciation à porter sur cette thèse dépend de consi-
dérations de forme aussi bien que de fond.

Au point de vue de la forme, il convient d’observer que le
traité et la déclaration ont été traités comme deux instruments
distincts, en tant qu'ils ont été rédigés et publiés comme des
documents distincts, et signés séparément. D'autre part, ils ont
été signés en même temps, par les mêmes signataires, et la décla-
ration a été ratifiée par les deux gouvernements en même temps
que le traité. Le fait que les deux instruments ont été ratifiés
en même temps, et que l'antique clause de style utilisée pour
les ratifications leur a été appliquée, ne signifie pas nécessairement
que l’un puisse être considéré comme une partie de l’autre. Ce
point étant traité dans l'opinion dissidente de sir Arnold McNair,
Président, je ne m’en occuperai pas davantage.

Quant aux questions de fond, il convient d’observer que rien,
dans le traité ou la déclaration, n'indique que cette dernière
doive être considérée comme une partie du traité. La déclaration
ne se présente pas elle-même comme une interprétation d’une
quelconque des dispositions du traité, ni comme une application
de l’une quelconque de ces dispositions. Elle ne modifie en rien
le traité. Elle n’ajoute rien à ses dispositions et n’en retranche rien.

On a fait valoir que la déclaration touche l'interprétation de
certains articles du traité de 1926, en ce sens qu’elle empêche
que l'entrée en vigueur du traité ne fasse disparaître des récla-
mations nées de faits régis par le traité de 1886. La réelle et seule
portée de la déclaration est cependant, à mon avis, qu’elle indique
ce que l’on doit faire de certaines réclamations, nées du traité de
1886, quand ce traité est expiré. La déclaration garde en vie ces
réclamations, ainsi que la procédure arbitrale prescrite par le
protocole joint au traité de 1886. Elle a trait au traité de 1886
et à ce traité seulement.

Eu égard à ces diverses considérations, j'incline à penser que
la déclaration ne peut être considérée comme une partie du traité
de 1926 et que, partant, l’article 29 ne s’y applique pas. Je me
bornerai à énoncer les brèves observations qui précèdent, au
sujet de cet aspect de l’affaire, car les considérations qui suivent
sont, selon moi, plus décisives. Je vais maintenant examiner ce
différend préliminaire en partant de l'hypothèse, contraire à ma
manière de voir, selon laquelle la déclaration serait partie du
traité.

L'article 29 contient une clause d'arbitrage générale, aux termes
de laquelle les Parties « conviennent en principe que tout différend
qui pourrait surgir entre elles quant à l’exacte interprétation ou
application de l’une quelconque des dispositions du présent traité
sera, à la demande de l’une ou de l’autre Partie, soumis à l’arbi-
trage » — arbitrage exercé par la Cour permanente de Justice
internationale (ou, maintenant, par la Cour internationale de
Justice, du fait de l’article 37 du Statut de la Cour).

60
OPINION DISSIDENTE DE M. KLAESTAD 82

La déclaration contient une clause d’arbitrage spéciale, par
laquelle les différends relatifs à certaines réclamations particulières,
fondées sur le traité de 1886, sont soumis à l'arbitrage conformé-
ment aux dispositions du protocole de 1886. Cette clause d’arbi-
trage spéciale doit, conformément aux principes généraux d’inter-
prétation, l'emporter sur la clause d'arbitrage générale.

En fait, les Parties sont convenues « en principe » que les diffé-
rends portant sur l'interprétation ou l'application des dispositions
du traité de 1926 seront soumis à la Cour. Mais, lorsqu'elles ont
envisagé les réclamations particulières fondées sur le traité de
1886, elles ont prévu expressément que les différends relatifs à
ces réclamations seraient déférés à la commission arbitrale. Elles
ont conservé, pour ces différends, la procédure arbitrale du proto-
cole de 1886. Les Parties, en d’autres termes, sont convenues
que ces deux méthodes d'arbitrage différentes coexisteraient.
Même si la déclaration doit être considérée comme une partie
du traité de 1926, la méthode d'arbitrage, prescrite par l’article 29,
ne pourrait donc être appliquée au cas des différends portant
sur des réclamations qui se fondent sur le traité de 1886. Pour ces
différends, l’autre méthode d'arbitrage a été maintenue expres-
sément.

J'avancerai maintenant d'un pas, et je supposerai que, contraire-
ment à ma manière de voir, l'article 29 s'applique à la déclaration,
et que la Cour est compétente pour interpréter et appliquer cette
déclaration et pour décider si le Gouvernement du Royaume-Uni
est tenu de soumettre le présent différend à la commission arbitrale.

La déclaration entoure de diverses conditions la soumission
d'un différend à cette commission. La réclamation doit être
« fondée sur les dispositions du traité commercial anglo-grec de
1886 ». Elle doit être présentée «au nom de personnes privées ».
Le différend doit s'être élevé «entre nos deux gouvernements ».
Il doit avoir trait «à la validité de telles réclamations ». A cet
égard, il convient de mentionner également la thèse du Gouver-
nement du Royaume-Uni, selon laquelle la réclamation doit avoir
été formulée avant la signature de la déclaration. Cette condition,
alléguée par le Gouvernement du Royaume-Uni, a trait selon moi,
de méme que toutes les autres conditions mentionnées ci-dessus,
à la question relative à l'interprétation ou à l’application de la
déclaration et non 4 celle, qui est actuellement examinée, de
savoir si la Cour est compétente pour interpréter et pour appliquer
la déclaration. D’autres conditions sont énoncées dans le protocole
de 1886 auquel se référe la déclaration.

Avant que Ja Cour puisse décider si le Gouvernement du
Royaume-Uni est tenu de soumettre le différend 4 la commission
arbitrale, elle devra vérifier quelles sont les conditions prescrites,
en vue de cette soumission, et se rendre compte si ces conditions
sont remplies.

61
OPINION DISSIDENTE DE M. KLAESTAD 83

D'autre part, le fond du différend ne pourrait d'aucune manière,
en vertu de la déclaration, être soumis à la Cour, étant donné
qu'il est expressément prévu dans cette déclaration que les diffé-
rends, quant à la validité des réclamations fondées sur le traité
de 1886, seront, à la demande de l’un ou l’autre des gouvernements,
soumis à la commission arbitrale.

Dans l’hypothèse où la Cour serait compétente pour interpréter
et appliquer la déclaration, on instituerait ainsi une dualité de
compétence à l'égard des différends qui portent sur ces réclamations.
Il existerait, pour le même différend, deux modes d'arbitrage
distincts. Des questions relatives à l'interprétation ou à |’appli-
cation de la déclaration, et à une partie du protocole de 1886,
y compris celle qui a trait à la compétence de la commission
arbitrale, devraient être renvoyées à la Cour, tandis que d’autres
questions, s’élevant à propos du même différend, y compris
l’appréciation du fond, devraient être soumises à la commission
arbitrale. Tandis que, par exemple, un différend relatif à la validité
d'une réclamation devrait être soumis à cette commission, ainsi
que le prescrit expressément la déclaration, le point de savoir
si le différend en fait porte sur la validité de la réclamation devrait
être soumis à la Cour, puisqu'il y a la une condition de la soumis-
sion à l'arbitrage qui implique une interprétation ou une appli-
cation à la déclaration.

Une telle dualité de procédure d'arbitrage, pour le même diffé-
rend, serait si compliquée et artificielle, elle gaspillerait tant de
temps et serait si inusitée, que l’on ne peut guère supposer qu'elle
ait été envisagée et acceptée par les Parties au traité et à la
déclaration de 1926. Celles-ci, en fait, n’ont rien prescrit de la
sorte, autant que je puisse m'en rendre compte. Elles ont simple-
ment renvoyé à l'arbitrage, conformément au protocole de 1886,
des différends qui portaient sur des réclamations fondées sur le
traité de 1886. Elles n'ont pas renvoyé à la Cour de question
visant ces différends. Elles n'ont pas prescrit que ces différends
doivent, en tout ou partie, être réglés selon le mode d'arbitrage
prévu à l'article 29 du traité de 1926, encore qu'elles eussent
pu facilement le faire, si telle avait été leur intention.

Il convient, en outre, d'observer que, selon un principe reconnu
du droit international, un tribunal international a le pouvoir de
décider sur sa propre compétence. Il appartiendrait donc à la
commission arbitrale elle-même de décider si elle est compétente
pour connaître d’un différend qui lui est soumis. Seule, une dispo-
sition expresse et claire pourrait empêcher la commission d'exercer
cette compétence ; mais aucune disposition de cet ordre, limitant
la compétence de la commission, n’est contenue dans l’article 29
du traité de 1926 ou dans la déclaration. Il est difficile de croire
que les Parties, par les dispositions de l'article 29, aient entendu
conférer également à la Cour permanente de Justice internationale
la compétence de décider si un différend relève de la compétence

62
OPINION DISSIDENTE DE M. KLAESTAD 84

de la commission arbitrale, s’exposant ainsi au risque de voir
les deux tribunaux aboutir à des résultats opposés.

Pour ces motifs, j'arrive à la conclusion que la Cour n’est pas
compétente en l'espèce. Ceci est conforme à l'avis exprimé par
le Gouvernement hellénique, dans une note adressée, en date du
6 août 1940, au secrétaire d’État aux Affaires étrangères du
Royaume-Uni et où il était dit: «Du mémorandum ci-inclus il
ressort nettement, de l’avis du Gouvernement royal hellénique,
que la commission arbitrale, prévue par le protocole final du
traité de commerce anglo-grec de 1886, est la seule autorité
compétente en la matière...» Cette interprétation donnée par le
Gouvernement hellénique lui-même, quant à la compétence
exclusive de la commission arbitrale, confirme la conclusion selon
laquelle la Cour n’est pas compétente dans le cas présent.

(Signé) Helge KLAESTAD.

63
